DETAILED ACTION
Non-Final Rejection
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/21/2022 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more. The claim recites the seismic time-frequency analysis based on the mathematical calculation or algorithm, i.e. Chirplet transform with time-synchronized extraction for an underground structure, i.e. rock structure.
Considering Prong 1 of the 101 analysis, the claim 1 recites steps of mathematical formula or calculation that is used to”  
    PNG
    media_image1.png
    746
    596
    media_image1.png
    Greyscale
 ”. 

    PNG
    media_image2.png
    676
    622
    media_image2.png
    Greyscale
Thus, the claim recites a mathematical concept or formula. Which for the Prong 1 of the eligibility test, this is identified as judicial exception and the judicial exception is not integrated into a practical application because the claim does not recite any additional elements. The claim as a whole integrates mathematical calculation based result including the mathematical calculation and formula as recited above. 
 Claim does not provide an “Inventive Concept” because as discussed with respect to Step 2A Prong Two, claim only directed to mathematical based result, there is no the additional element  in the claim and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim is ineligible.
Various considerations are used to determine whether the additional elements are sufficient to integrate the abstract idea into a practical application at Prong 2.  The recitation of the  merely recite computer or  processor represents the implementation of the abstract idea on a computer using generic computer processing components.  The claim as a whole does not represent an improvement in the functioning of a computer as a computer per se; instead the claim as a whole appears to merely use the computer as a tool to perform the abstract idea steps. Another consideration is whether the claim limitations apply the abstract idea with a particular machine or effect a real-world transformation.  In this case, claim 1 does not recite any particular machine (other than merely recite the generic computer components), and there is no real-world transformation rather an exchange a data, other than  presenting the result, i.e.  
    PNG
    media_image3.png
    76
    578
    media_image3.png
    Greyscale
  , which is insignificant extra solution activity .  For instance, claim 1 does not actually recite that particular manufacturing process steps are carried out to manufacture a particular product of any kind; it merely carries out the theoretical idea base on mathematical concept and populates the information specific “to a user” as extra solution activity.
      
Another consideration is whether the claim as a whole constitutes an improvement to some technology or technical field.  It is not sufficient to generally link the use of the abstract idea to a particular technological environment or field of use.  (This distinction is understood in the sense of the claimed invention from Diamond v Diehr, in which the claim as a whole recited a complete rubber-curing process including a rubber-molding press, a timer, a temperature sensor adjacent the mold cavity, and the steps of closing and opening the press, in which the recited use of a mathematical calculation served to improve that particular technology by providing a better estimate of the time when curing was complete.  In contrast, the claimed invention in Parker v Flook merely established a general link between the recited abstract idea and the particular technological environment or field of use of networking, without reciting a particular technological process which was being improved.)    There is no context provided in the claim which would limit the claim to a particular practical application of the abstract idea, rather than simply monopolizing the abstract idea across all possible particular industries.  
Based on these considerations, the additional elements in the claims do not appear to integrate the abstract idea into a practical application at Prong 2.  Instead, the claim would tend to monopolize the abstract idea itself.
Step 2b of the 2019 Guidance requires the examiner to determine whether the additional elements cause the claims to amount to significantly more than the abstract idea itself.  The considerations in this case are essentially the same as the considerations for Prong 2 of Step 2a, and the same analysis leads to the conclusion that the claims do not amount to significantly more than the abstract idea.
Similar analysis of the other claim 2 reach the same conclusion, i.e.  Drawing the time spectrum, observing a main frequency interval of the signals, and selecting a frequency value for extraction in the main frequency interval (details of step b of mathematical formula or calculation based on methodical related result without any addition element and cannot integrate a judicial exception into a practical application).  
Therefore, the claim is ineligible.
Response to Argument 
Applicant’s arguments, Applicants had filed arguments on11/21/2022 in response to 101 rejection with respect to Claim 1, Applicant argues that current amendment has been overcome the 101 rejection.” 
In response, the Examiner respectfully disagree because  The claim as a whole integrates mathematical calculation based result including the mathematical calculation and formula as recited above. 
 Claim does not provide an “Inventive Concept” because as discussed with respect to Step 2A Prong Two, claim only directed to mathematical based result, there is no the additional element  in the claim and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim is ineligible.
Various considerations are used to determine whether the additional elements are sufficient to integrate the abstract idea into a practical application at Prong 2.  The recitation of the  merely recite computer or  processor represents the implementation of the abstract idea on a computer using generic computer processing components.  The claim as a whole does not represent an improvement in the functioning of a computer as a computer per se; instead the claim as a whole appears to merely use the computer as a tool to perform the abstract idea steps. Another consideration is whether the claim limitations apply the abstract idea with a particular machine or effect a real-world transformation.  In this case, claim 1 does not recite any particular machine (other than merely recite the generic computer components), and there is no real-world transformation rather an exchange a data, other than  presenting the result, i.e.  
    PNG
    media_image3.png
    76
    578
    media_image3.png
    Greyscale
  , which is insignificant extra solution activity .  For instance, claim 1 does not actually recite that particular manufacturing process steps are carried out to manufacture a particular product of any kind; it merely carries out the theoretical idea base on mathematical concept and populates the information specific “to a user” as extra solution activity.
Another consideration is whether the claim as a whole constitutes an improvement to some technology or technical field.  It is not sufficient to generally link the use of the abstract idea to a particular technological environment or field of use.  (This distinction is understood in the sense of the claimed invention from Diamond v Diehr, in which the claim as a whole recited a complete rubber-curing process including a rubber-molding press, a timer, a temperature sensor adjacent the mold cavity, and the steps of closing and opening the press, in which the recited use of a mathematical calculation served to improve that particular technology by providing a better estimate of the time when curing was complete.  In contrast, the claimed invention in Parker v Flook merely established a general link between the recited abstract idea and the particular technological environment or field of use of networking, without reciting a particular technological process which was being improved.)    There is no context provided in the claim which would limit the claim to a particular practical application of the abstract idea, rather than simply monopolizing the abstract idea across all possible particular industries, i.e. underground structure.  
Based on these considerations, the additional elements in the claims do not appear to integrate the abstract idea into a practical application at Prong 2.  Instead, the claim would tend to monopolize the abstract idea itself.
Step 2b of the 2019 Guidance requires the examiner to determine whether the additional elements cause the claims to amount to significantly more than the abstract idea itself.  The considerations in this case are essentially the same as the considerations for Prong 2 of Step 2a, and the same analysis leads to the conclusion that the claims do not amount to significantly more than the abstract idea. As such the rejections have been maintained.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-0328. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2864